DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's RCE submission filed on 01/28/2022 requesting the entry of the previously submitted claim amendments filed on 12/28/2021 canceling Claims 15 – 18, amending Claims 1 and 8, and adding new Claims 19 – 24 is entered.  Claims 1 – 14 and 19 – 24 are examined.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7 and 19 - 24 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (7,891,192) in view of Yannone et al. (3,891,915) in view of Soares, Claire, "Gas Turbines A Handbook of Air, Land and Sea Applications", Butterworth-Heinemann, an imprint of Elsevier Inc., 2008, hereinafter “Soares”, or alternatively, in view of Soares in view of Ponziani (7,191,084) as evidenced by Hyde et al. (4,660,375).
Regarding Claim 1, Myers teaches, in Figs. 1 – and 2, Col. 3, ll. 30 – 51, and Col. 6, ll. 4 - 25, the invention as claimed, including a method of operating a turbomachine (Fig. 1), the turbomachine comprising a compressor (4), a turbine (30), a plurality of combustors (8, 12) downstream from the compressor (4) and upstream from the turbine (30), and a plurality of igniters (80), each igniter in the plurality of igniters 
Myers teaches a method of operating a turbomachine, i.e., base method, upon which the claimed invention can be seen as an improvement.  Myers is silent on the method comprising: rotating said shaft of the turbomachine at a first speed; rotating the shaft of the turbomachine at a second speed different from the first speed after rotating the shaft of the turbomachine at the first speed, wherein rotational speed of the shaft changes from the first speed to the second speed over a period of time; and firing at least one igniter of the plurality of igniters repeatedly throughout the period of time at a regular time interval, wherein the rotational speed of the shaft is different at each firing instance of the plurality of igniters during the period of time.
Yannone teaches, in Figs. 1 – 12, a similar turbomachine (Figs. 1 and 3A) where the method included rotating a shaft of the turbomachine at a first speed (Fig. 12 labeled ‘ignition speed’ which appears to be about 20% operating speed on the speed axis); rotating the shaft of the turbomachine at a second speed (Fig. 12 labeled ‘Ignition Trans Off’ which appears to be about 30% to 35% on the speed axis) different from the first speed after rotating the shaft of the turbomachine at the first speed, wherein rotational speed of the shaft changes from the first speed to the second speed over a period of time (The horizontal axis showed the time, i.e., ‘Function of Time’.  Furthermore, the compressor, turbine, and shaft connecting the compressor to the turbine of a gas turbine engine were large metal structures with significant mass.  The 
Thus, improving a particular method of operating a turbomachine, based upon the teachings of such improvement in Yannone, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying this known improvement technique in the same manner to the method of operating a turbomachine of Myers, and the results would have been predictable and readily recognized, that modifying Myers with the method of rotating said shaft of the turbomachine at a first speed; rotating the shaft of the turbomachine at a second speed different from the first speed after rotating the shaft of the turbomachine at the first speed, wherein rotational speed of the shaft changes from the first speed to the second speed over a period of time; and firing at least one igniter of the plurality of igniters repeatedly throughout the period of time, taught by Yannone, would have facilitated starting the turbomachine/gas turbine engine.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).

Thus, improving a particular method (of operating a turbomachine), based upon the teachings of such improvement in Yannone and Soares, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying this known improvement technique in the same manner to the method of operating a turbomachine of Myers, i.v., Yannone, and the results would have been predictable and readily recognized, that repeatedly firing at least one or all of the plurality of igniters throughout the period of time at a regular time interval of 60 sparks per minute, i.e., one spark per second, wherein the rotational speed of the shaft is different at each firing instance of the plurality of igniters during the period of time (one spark per second during the about 30 seconds where the rotational speed of the shaft changed from about 20% operating speed to about 30% to 35% operating speed) would have facilitated starting combustion in one or all of the plurality of combustors of the gas MPEP 2143(C).
Alternatively, Soares teaches, on Pg. 305, second column, that the conventional spark rate of a typical gas turbine ignition system was between 60 and 100 sparks per minute, i.e., igniter repeatedly fired at a regular time interval.  Ponziani teaches, in Figs. 1 – 4, a similar turbomachine (Fig. 1) where firing (200 or 300) at least one igniter (40) of the plurality of igniters repeatedly (Col. 5, ll. 10 – 15 teaches that the igniter was operated/fired a plurality of times) throughout the period of time being at a regular interval (as best shown in Fig. 4 ‘start’ with four firing events 200 during the starting phase of the turbomachine, i.e., gas turbine engine, when the engine pressure was increasing and three firing events 300 during the landing phase of flight when the engine pressure was decreasing.) wherein the rotational speed of the shaft was different at each firing instance of the plurality of igniters during the period of time.  Examiner takes Official Notice that it was known in the gas turbine art that the ‘engine pressure’ was proportional to compressor rotational speed with the engine pressure being at ambient pressure when the compressor rotational speed was zero, the engine pressure increasing as the compressor rotational speed increased from zero, and maximum engine pressure when the compressor rotational speed was at a maximum.  [On Pg. 6, last paragraph of Applicant’s arguments filed on 12/28/2021, Applicant traversed the taking of Official Notice because “…the facts asserted as well-known must be capable of instant and unquestionable demonstration as being well-known, and 

    PNG
    media_image1.png
    1051
    1120
    media_image1.png
    Greyscale

At the time of the invention, it was recognized that starting gas turbine engines required firing at least one igniter (reads on firing all igniters) of a plurality of igniters throughout a period of time at a regular time interval, e.g., 60 sparks per minute taught by Soares, when the shaft connecting the turbine to the compressor was rotated from a first speed to a second speed.  In a gas turbine engine there were only two possible igniter firing schemes: firing the igniter(s) at a regular time interval (e.g., once per second) or firing the igniter(s) at an irregular time interval.  With only two possible igniter MPEP 2143(E).  Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Myers, i.v., Yannone, with firing at least one igniter of the plurality of igniters at a regular time interval throughout the period of time, taught by Yannone, Soares, and Ponziani, wherein the rotational speed of the shaft was different at each firing instance of the plurality of igniters during the period of time, taught by Yannone and Ponziani, for the reasons discussed above.
Re Claim 2, Myers, i.v., Yannone and Soares, or alternatively, Myers, i.v., Yannone, Soares, and Ponziani, a.e., Hyde, teaches the invention as claimed and as discussed above; except, wherein firing at least one igniter of the plurality of igniters comprises simultaneously firing all of the igniters of the plurality of igniters at each occurrence of the regular time interval during the period of time.  Myers further teaches, in Col. 6, ll. 15 – 20, that the plurality of can combustors did not have cross-fire tubes because having individual, integrated igniters in each one of the plurality of combustors eliminated the need for cross-fire tubes.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Myers, i.v., Yannone and Soares, or alternatively, Myers, i.v., Yannone, Soares, and Ponziani, 
Re Claim 3, Myers, i.v., Yannone and Soares, or alternatively, Myers, i.v., Yannone, Soares, and Ponziani, a.e., Hyde, teaches the invention as claimed and as discussed above, and Myers further teaches further comprising detecting a condition (LOF) in one of the combustors of the plurality of combustors and firing only the corresponding igniter of the plurality of igniters in response to the detected condition.  Myers teaches, in Col. 6, ll. 9 – 25, independent control of each igniter so in the event of a loss of flame (LOF) event in a single combustor the igniter of said single combustor was fired to re-light the flame in said single combustor without requiring a complete shut-down of the gas turbine engine.
Re Claim 4, Myers, i.v., Yannone and Soares, or alternatively, Myers, i.v., Yannone, Soares, and Ponziani, a.e., Hyde, teaches the invention as claimed and as discussed above, including wherein the first speed (about 20%) is less than the second speed (about 30% to 35%), as shown in Yannone – Fig. 12
Re Claim 5, Myers, i.v., Yannone and Soares, or alternatively, Myers, i.v., Yannone, Soares, and Ponziani, a.e., Hyde, teaches the invention as claimed and as discussed above; except, wherein the first speed is greater than the second speed.  Ponziani further teaches, in Fig. 4, firing (300) the igniters during the ‘landing’ phase when the first speed (band 152 corresponding to engine pressure of 110 – 150 psi, Col. Official Notice that it was known in the gas turbine art that the ‘engine pressure’ was proportional to compressor rotational speed with the engine pressure being at ambient pressure when the compressor rotational speed was zero, the engine pressure increasing as the compressor rotational speed increased from zero, and maximum engine pressure when the compressor rotational speed was at a maximum. [Refer to the Official Notice discussion in Claim 1 above.]  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Myers, i.v., Yannone and Soares, or alternatively, Myers, i.v., Yannone, Soares, and Ponziani, a.e., Hyde, with the first speed is greater than the second speed to facilitate avoiding a loss of flame event by firing the one or more igniters when the rotational speed of the shaft was decreasing.
Re Claim 6, Myers, i.v., Yannone and Soares, or alternatively, Myers, i.v., Yannone, Soares, and Ponziani, a.e., Hyde, teaches the invention as claimed and as discussed above; except, wherein the second speed is a full speed of the turbomachine.  At the time of the invention, it was recognized that starting gas turbine engines required firing at least one igniter of a plurality of igniters throughout a period of time when the shaft connecting the turbine to the compressor was rotated from a first speed to a second speed.  In a gas turbine engine the second speed could be less than full speed, i.e., maximum rotational speed, or full speed.  With the second speed being either #1 – full speed, i.e., 100% rotational speed, or #2 - less than full speed, one of ordinary skill in the art could have pursued the known options with a reasonable expectation of MPEP 2143(E).  Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Myers, i.v., Yannone and Soares, or alternatively, Myers, i.v., Yannone, Soares, and Ponziani, a.e., Hyde, with the second speed is a full speed of the turbomachine to facilitate avoiding a loss of flame event in a combustor by continuously firing the igniter(s) from the first speed to the second, i.e., full, speed where the combustion reached a steady-state because the fuel flow and air flow were no longer changing to match the increasing shaft rotational speed.
Re Claim 7, Myers, i.v., Yannone and Soares, or alternatively, Myers, i.v., Yannone, Soares, and Ponziani, a.e., Hyde, teaches the invention as claimed and as discussed above; except, wherein the first speed is a full speed of the turbomachine.  At the time of the invention, it was recognized that a loss of flame event during shut down of a gas turbine engine could be avoided by firing at least one igniter of a plurality of igniters throughout a period of time when the shaft connecting the turbine to the compressor was rotated from a first speed to a second speed.  In a gas turbine engine the first speed could be less than full speed, i.e., maximum rotational speed, or full speed.  With the first speed being either #1 – full speed, i.e., 100% rotational speed, or #2 - less than full speed, one of ordinary skill in the art could have pursued the known options with a reasonable expectation of success.  It has been held that “a person of MPEP 2143(E).  Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Myers, i.v., Yannone and Soares, or alternatively, Myers, i.v., Yannone, Soares, and Ponziani, a.e., Hyde, with the first speed is a full speed of the turbomachine to facilitate avoiding a loss of flame event in a combustor by continuously firing the igniter(s) from the first, i.e., full, speed to the second speed where the combustion reached a steady-state because the fuel flow and air flow were no longer changing to match the decreasing shaft rotational speed.

Re Claim 19, Myers, i.v., Yannone and Soares, or alternatively, Myers, i.v., Yannone, Soares, and Ponziani, a.e., Hyde, teaches the invention as claimed and as discussed above; except, wherein the regular time interval is about one minute.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to repeatedly fire at least one igniter (reads on firing all igniters) because Applicant has not disclosed that “the regular time interval is about one minute” provides an advantage, is used for a particular purpose, or solves a stated problem.  In fact, the original Specification disclosed, in Para. [0034], “For example, the regular interval may be about one minute, …. In other embodiments, the regular interval of the time-based ignition may be greater than one minute (e.g., less than one minute (e.g., such as about thirty seconds or less)”.  Applicant’s disclosure that the regular time interval could be less than a minute, about a minute, or greater than a minute shows lack of criticality.  One of ordinary skill furthermore, would have expected Applicant’s invention to perform equally well with the regular time interval of Myers, i.v., Yannone and Soares, or alternatively, Myers, i.v., Yannone, Soares, and Ponziani, a.e., Hyde, because the claimed one minute time interval does not change the structure or function of the igniters of starting and maintaining the combustion flame within their respective combustor.
Therefore, it would have been an obvious matter of design choice to modify Myers, i.v., Yannone and Soares, or alternatively, Myers, i.v., Yannone, Soares, and Ponziani, a.e., Hyde, to obtain the invention as specified in Claim 19.
Alternatively, as discussed in Claim 1 above, Soares teaches, on Pg. 305, second column, that periodic replacement of the igniter spark plug was necessary due to the progressive erosion of the igniter electrodes caused by each discharge, i.e., firing.  Ponziani teaches, in Col. 7, ll. 60 – 67, that the operating life of an igniter spark plug ranged from a lower limit of 500 hours to an upper limit of 1200 hours of engine operation.  Therefore, the igniter firing regular time interval was recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the regular firing time interval determined the operational life of the spark plug igniter since each firing resulted in progressive erosion of the igniter electrodes.  In other words, an igniter fired once every ten (10) minutes would have a In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05(II)(B).  In Smith v. Nichols, 88 U.S. 112, 118-19 (1874) the Supreme Court held that “a change in form, proportions, or degree "will not sustain a patent".  It was held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.", In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A)

Claim 20, Myers, i.v., Yannone and Soares, or alternatively, Myers, i.v., Yannone, Soares, and Ponziani, a.e., Hyde, teaches the invention as claimed and as discussed above; except, wherein firing the at least one igniter of the plurality of igniters repeatedly throughout the period of time at a regular time interval further comprises: firing the at least one igniter of the plurality of igniters a first instance at the first speed; firing the at least one igniter of the plurality of igniters at a plurality of intermediate instances at respective intermediate speeds; and firing the at least one igniter of the plurality of igniters a final instance at the second speed.  However, as discussed in the Claim 1 rejection above, Yannone taught in Fig. 12, the method included rotating a shaft of the turbomachine at a first speed (Fig. 12 labeled ‘ignition speed’ which appears to be about 20% operating speed on the speed axis); rotating the shaft of the turbomachine at a second speed (Fig. 12 labeled ‘Ignition Trans Off’ which appears to be about 30% to 35% on the speed axis), and firing at least one igniter of the plurality of igniters repeatedly throughout the period of time (The igniters were repeatedly fired during a period of time, about 30 seconds, that the igniters were switched on at the first speed to when the igniters were switched off at the second speed.).  As discussed above, Soares taught, on Pg. 305, second column, that the conventional spark rate of a typical gas turbine ignition system was at a regular time interval of 60 sparks per minute, i.e., one spark per second, which meant that there would have been about 30 sparks during the about 30 seconds that Yannone’s igniters were turned “on”.  Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the combination of Myers, i.v., Yannone and Soares, or alternatively, Myers, i.v., Yannone, Soares, and Ponziani, a.e., Hyde, teaches wherein Claim 20 for the same reasons stated in Claim 1 above.
Re Claims 21 and 22, Myers, i.v., Yannone and Soares, or alternatively, Myers, i.v., Yannone, Soares, and Ponziani, a.e., Hyde, teaches the invention as claimed and as discussed above; except, (Claim 21) wherein at a first intermediate instance of the plurality of intermediate instances the respective intermediate speed is greater than 25% of a full speed of the turbomachine, wherein at a second intermediate instance of the plurality of intermediate instances the respective intermediate speed is greater than 50% of a full speed of the turbomachine, and wherein at a third intermediate instance of the plurality of intermediate instances the respective intermediate speed is greater than 75% of a full speed of the turbomachine and (Claim 22) wherein at a first intermediate instance of the plurality of intermediate instances the respective intermediate speed is In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004); MPEP 2111.01.  The broadest reasonable interpretation of Claim 21 is that the #1A – first intermediate speed is greater than 25% of a full speed, #2A - second intermediate speed is greater than 50% of a full speed, and #3A - third intermediate speed is greater than 75% of a full speed can all be broadly interpreted as #1A, #2A, and #3A being at full speed or being in a range between 75.001% of a full speed to 100% of full speed.  Similarly, the broadest reasonable interpretation of Claim 22 is that the #1B – first intermediate speed is less than 75% of a full speed, #2B - second intermediate speed is less than 50% of a full speed, and #3B - third intermediate speed is less than 75% of a full speed can all be broadly interpreted as #1B, #2B, and #3B being at zero speed or being in a range between zero speed (0%) and 49.999% of a full speed.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify Myers, i.v., Yannone and Soares, or alternatively, Myers, i.v., Yannone, Soares, and Ponziani, a.e., Hyde, to fire at least one igniter of the plurality of igniters at three intermediate instances where the intermediate speeds at said intermediate instances were (Claim 21) greater than 75% Claim 21) less than 50% of full speed because Applicant has not disclosed that “(Claim 21) wherein at a first intermediate instance of the plurality of intermediate instances the respective intermediate speed is greater than 25% of a full speed of the turbomachine, wherein at a second intermediate instance of the plurality of intermediate instances the respective intermediate speed is greater than 50% of a full speed of the turbomachine, and wherein at a third intermediate instance of the plurality of intermediate instances the respective intermediate speed is greater than 75% of a full speed of the turbomachine and (Claim 22) wherein at a first intermediate instance of the plurality of intermediate instances the respective intermediate speed is less than 75% of a full speed of the turbomachine, wherein at a second intermediate instance of the plurality of intermediate instances the respective intermediate speed is less than 50% of a full speed of the turbomachine, and wherein at a third intermediate instance of the plurality of intermediate instances the respective intermediate speed is less than 75% of a full speed of the turbomachine” provides an advantage, is used for a particular purpose, or solves a stated problem.  In fact, the original Specification is completely silent on the limitations recited in Claims 21 and 22.  A text search of the original Specification revealed no mention of greater than 25% of full speed followed by greater than 50% of full speed followed by greater than 75% of full speed.  A text search of the original Specification revealed no mention of less than 75% of full speed followed by less than 50% of full speed followed by less than 75% of full speed.  A text search of the original Specification revealed no mention of “50%” and no mention of “75%”.  Applicant is apparently relying on original Figs. 4 and 5 to support the claimed broad ranges.  The lack of any disclosure of the claimed limitations in the original Specification indicates a Claim 21 is the three intermediate instances #1A, #2A, and #3A being at full speed or being in a range between 75.001% to 100% of full speed, whereas the broadest reasonable interpretation of Claim 22 is the three intermediate instances #1B, #2B, and #3B being at zero speed or being in a range between zero speed (0%) and 49.999% of a full speed.  The broad speed ranges claimed and the fact that Claim 21 and Claim 22 recite different ranges on opposite ends of the turbomaching/gas turbine operational speed is further evidence of lack of criticality.  One of ordinary skill furthermore, would have expected Applicant’s invention to perform equally well with Myers, i.v., Yannone and Soares, or alternatively, Myers, i.v., Yannone, Soares, and Ponziani, a.e., Hyde, because Yannone teaches, in Fig. 12, repeatedly firing the igniter during a period of about 30 seconds while the turbomachine shaft speed changed from a first speed of about 20% full operating speed on the speed axis at the start of the 30 seconds to about 30% to 35% full operating speed at the end of the 30 seconds with a plurality of intermediate speeds between the start and end of the about 30 second period.  As discussed above, Soares taught, on Pg. 305, second column, that the conventional spark rate of a typical gas turbine ignition system was at a regular time interval of 60 sparks per minute, i.e., one spark per second, which meant that there would have been about 30 sparks during the about 30 seconds that Yannone’s igniters were turned “on”.  Consequently, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the combination of Myers, i.v., Yannone and Soares, or alternatively, Myers, i.v., Yannone, Soares, and Claim 22 where the first, second, and third firing instances were at intermediate speeds less than 50% of full speed.
Since the original Specification failed to disclose any criticality to the claimed broad speed ranges, it would have been an obvious matter of design choice to modify Myers, i.v., Yannone and Soares, or alternatively, Myers, i.v., Yannone, Soares, and Ponziani, a.e., Hyde, to obtain the invention as specified in Claim 21 and Claim 22.
Re Claim 23, Myers, i.v., Yannone and Soares, or alternatively, Myers, i.v., Yannone, Soares, and Ponziani, a.e., Hyde, teaches the invention as claimed and as discussed above, and Myers further teaches, in Col. 6, ll. 5 - 10; wherein each igniter of the plurality of igniters is a gas torch, and wherein firing the at least one igniter of the plurality of igniters comprises [The following phrase was the designed and intended function of a gas torch] emitting a flame from the gas torch.  Myers teaches, in Col. 6, ll. 5 – 10, that the igniter can be a gas torch, a spark plug, plasma generator or other suitable device positioned to ignite a fuel/air mixture in the combustor, i.e., combustion chamber.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Myers, i.v., Yannone and Soares, or alternatively, Myers, i.v., Yannone, Soares, and Ponziani, a.e., Hyde, with the gas torch igniter of Myers because all the claimed elements, i.e., the method of operating a turbomachine/gas turbine having a plurality of combustors with individual igniters, said igniters being gas torch igniters, were known in the art, and one skilled in the art could have substituted the gas torch igniters of Myers for the spark plug igniters of Myers, i.v., Yannone and Soares, or alternatively, Myers, i.v., Yannone, Soares, and Ponziani, a.e., Hyde, with no change in their respective functions, to yield predictable results, i.e., the MPEP 2143(B).  
Re Claim 24, Myers, i.v., Yannone and Soares, or alternatively, Myers, i.v., Yannone, Soares, and Ponziani, a.e., Hyde, teaches the invention as claimed and as discussed above; except, wherein firing the at least one igniter of the plurality of igniters repeatedly throughout the period of time at a regular time interval further comprises: (a) firing the at least one igniter of the plurality of igniters a first instance at the first speed; (b) not firing the at least one igniter of the plurality of igniters; and (c) repeating steps (a) and (b) until the rotational speed of the shaft is at the second speed.  However, as discussed in the Claim 1 rejection above, Yannone taught in Fig. 12, the method included rotating a shaft of the turbomachine at a first speed (Fig. 12 labeled ‘ignition speed’ which appears to be about 20% operating speed on the speed axis); rotating the shaft of the turbomachine at a second speed (Fig. 12 labeled ‘Ignition Trans Off’ which appears to be about 30% to 35% on the speed axis), and firing at least one igniter of the plurality of igniters repeatedly throughout the period of time (The igniters were repeatedly fired during a period of time, about 30 seconds, that the igniters were switched on at the first speed to when the igniters were switched off at the second speed.).  As discussed above, Soares taught, on Pg. 305, second column, that the Claim 24 for the same reasons stated in Claim 1 above.


Claims 8 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (7,891,192) in view of Yannone et al. (3,891,915) in view of Soares, Claire, "Gas Turbines A Handbook of Air, Land and Sea Applications", Butterworth-Heinemann, an imprint of Elsevier Inc., 2008, hereinafter “Soares”, in view of Wilson et al (5,428,951).
Regarding Claim 8, Myers teaches, in Figs. 1 – and 2, Col. 3, ll. 30 – 51, and Col. 6, ll. 4 - 25, the invention as claimed, including a method of operating a turbomachine (Fig. 1), the turbomachine comprising a plurality of combustors (8, 12) and a plurality of igniters (80), each igniter in the plurality of igniters mounted on and in operative communication with a corresponding one of the plurality of combustors (Col. 6, ll. 4 - 25), wherein each combustor of the plurality of combustors has a corresponding igniter mounted thereon (Col. 6, ll. 4 - 25).  Myers further teaches, in Col. 3, ll. 30 – 51, that a shaft (34) connected the compressor (4) to the turbine (30).  Myers teaches a method of operating a turbomachine, i.e., base method, upon which the claimed invention can be seen as an improvement.
Myers is silent on the method comprising: rotating a shaft of the turbomachine at a first speed; rotating the shaft of the turbomachine at a second speed different from the 
Yannone teaches, in Figs. 1 – 12, a similar turbomachine (Figs. 1 and 3A) where the method included rotating a shaft of the turbomachine at a first speed (Fig. 12 labeled ‘ignition speed’ which appears to be about 20% operating speed on the speed axis); rotating the shaft of the turbomachine at a second speed (Fig. 12 labeled ‘Ignition Trans Off’ which appears to be about 30% to 35% on the speed axis) different from the first speed after rotating the shaft of the turbomachine at the first speed, wherein rotational speed of the shaft changes from the first speed to the second speed over a period of time (The horizontal axis showed the time, i.e., ‘Function of Time’.  Furthermore, the compressor and turbine of a gas turbine engine were large metal structures with significant mass.  The weight of gas turbine engines ranged from several thousands of pounds to tens of thousands of pounds depending upon the size, i.e., maximum power output, of the particular gas turbine engine.  Accordingly, due to the large mass it would have been impossible for the gas turbine shaft to instantaneously change from a first speed to a second speed different from the first speed.  For example, Fig. 12 showed that it took about 7 minutes for the gas turbine to spin up to 
Thus, improving a particular method of operating a turbomachine, based upon the teachings of such improvement in Yannone, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying this known improvement technique in the same manner to the method of operating a turbomachine of Myers, and the results would have been predictable and readily recognized, that modifying Myers with the method of rotating said shaft of the turbomachine at a first speed; rotating the shaft of the turbomachine at a second speed different from the first speed after rotating the shaft of the turbomachine at the first speed, wherein rotational speed of the shaft changes from the first speed to the second speed over a period of time; firing at least one igniter of the plurality of igniters repeatedly throughout the period of time; and firing at least one igniter of the plurality of igniters when the rotational speed reaches at least one predetermined speed threshold during the period of time, taught by Yannone, would have facilitated starting the turbomachine/gas turbine engine.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).

Thus, improving a particular method of operating a turbomachine, based upon the teachings of such improvement in Yannone and Soares, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying this known improvement technique in the same manner to the method of operating a turbomachine of Myers, i.v., Yannone, and the results would have been predictable and readily recognized, that repeatedly firing at least one or all of the plurality of igniters throughout the period of time at a regular time interval of 60 sparks per minute, i.e., one spark per second, wherein the rotational speed of the shaft is different at each firing instance of the plurality of igniters during the period of time (one spark per second during the about 30 seconds where the rotational speed of the shaft changed from about 20% operating speed to about 30% to 35% operating speed) would have facilitated starting combustion in one or all of the plurality of combustors of the gas MPEP 2143(C).
Myers, i.v., Yannone and Soares, as discussed above, is silent on said firing at least one igniter of the plurality of igniters being outside of the regular time interval when the rotational speed reaches at least one predetermined speed threshold during the period of time.  Wilson teaches, in Abstract and Figs. 1 – 6 and Col. 1, ll. 5 - 31, using an igniter to suppress or augment combustion induced pressure oscillation to avoid the critical operating frequency of a combustion device which was known in the art as active combustion control.  Wilson teaches, in Col. 3, ll. 20 – 50, sensing combustion instability in a combustion chamber and processing the sensed data in a controller that then actively controlled the frequency of an igniter to suppress the combustion instability.  Wilson teaches, in Fig. 3, Col. 3, l. 64 to Col. 4, l. 5, and Col. 9, ll. 13 – 25, firing the igniter at a frequency between 100 Hz, i.e., 100 igniter firings per second or 6,000 igniter firings per minute, to 200 Hz, i.e., 200 igniter firings per second or 12,000 igniter firings per minute, to suppress the combustion instability of the combustor operating at an unstable frequency of 140 Hz.  Wilson teaches, in Fig. 4, Col. 4, ll. 5 – 15, and Col. 9, ll. 25 – 35, firing the igniter at a frequency of 140 Hz, i.e., 140 igniter firings per second or 8,400 igniter firings per minute, to suppress the combustion instability.  Wilson teaches, in Fig. 6, Col. 4, ll. 24 – 35, and Col. 9, ll. 49 – 61, firing the igniter at a frequency of 200 Hz, i.e., 200 igniter firings per second or 12,000 igniter firings per minute, to suppress the combustion instability.
MPEP 2143(C).
Re Claim 9, Myers, i.v., Yannone, Soares, and Wilson, teaches the invention as claimed and as discussed above; except, wherein firing at least one igniter of the plurality of igniters outside of the regular time interval comprises simultaneously firing all of the igniters of the plurality of igniters at the at least one predetermined speed threshold during the period of time.  As discussed in Claim 8 above, Myers taught a plurality of combustors (8, 12) and a plurality of igniters (80), each igniter in the plurality of igniters mounted on and in operative communication with a corresponding one of the plurality of combustors (Col. 6, ll. 4 - 25).  As discussed in Claim 8 above, Wilson taught, in Abstract and Figs. 1 – 6 and Col. 1, ll. 5 - 31, using an igniter to suppress or augment combustion induced pressure oscillation to avoid the critical operating frequency of a combustion device which was known in the art as active combustion control.  Wilson taught, in Col. 3, ll. 20 – 50, sensing combustion instability in a 
Thus, improving a particular method of operating a turbomachine, based upon the teachings of such improvement in Wilson, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying this known improvement technique in the same manner to the method of operating a turbomachine of Myers, i.v., Yannone, Soares, and Wilson, and the results would have been predictable and readily recognized, that firing at least one igniter of the plurality of igniters outside (6,000 to 12,000 igniter firings per minute) of the regular time interval, e.g., 60 sparks per minute taught by Soares, comprises simultaneously firing all of the igniters of the plurality of igniters at the at least one predetermined speed threshold during the period of time would have facilitated suppressing combustion MPEP 2143(C).
Re Claim 10, Myers, i.v., Yannone, Soares, and Wilson, teaches the invention as claimed and as discussed above; except, wherein the at least one predetermined speed threshold corresponds to a critical operating frequency of the turbomachine.  Wilson further teaches, in Abstract and Figs. 1 – 6 and Col. 1, ll. 5 - 31, using an igniter to suppress or augment combustion induced pressure oscillation to avoid the critical operating frequency of a combustion device which was known in the art as active combustion control.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Myers, i.v., Yannone, Soares, and Wilson, with the teachings of Wilson so that the at least one predetermined speed threshold corresponds to a critical operating frequency, i.e., natural frequency, of the turbomachine to facilitate actively controlling the combustion to modulate the combustion frequency away from the critical operating frequency to prevent damaging or destroying the gas turbine engine by avoiding acoustic resonances.  An opera singer shattering a wine glass by singing a note that matched the critical/natural frequency of the wine glass was a well known example of acoustic resonance.
Re Claim 11, Myers, i.v., Yannone, Soares, and Wilson, teaches the invention as claimed and as discussed above; except, wherein the at least one predetermined speed threshold corresponds to an operating mode transfer of the turbomachine.  Yannone further teaches, in Fig. 12, wherein the at least one predetermined speed threshold corresponds to an operating mode transfer (transfer from shaft ‘spin-up mode’ from 0% rotational speed to about 20% rotational speed to ‘ignition mode’ were the gas turbine 
Re Claim 12, Myers, i.v., Yannone, Soares, and Wilson, teaches the invention as claimed and as discussed above, and Myers further teaches further comprising detecting a condition (LOF) in one of the combustors of the plurality of combustors and firing only the corresponding igniter of the plurality of igniters in response to the detected condition.  Myers teaches, in Col. 6, ll. 9 – 25, independent control of each igniter so in the event of a loss of flame (LOF) event in a single combustor the igniter of said single combustor was fired to re-light the flame in said single combustor without requiring a complete shut-down of the gas turbine engine.
Re Claim 13, Myers, i.v., Yannone, Soares, and Wilson, teaches the invention as claimed and as discussed above, including wherein the first speed (about 20%) is less than the second speed (about 30% to 35%), as shown in Yannone – Fig. 12


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (7,891,192) in view of Yannone et al. (3,891,915) in view of Soares, Claire, "Gas  as applied to Claim 8 above, and further in view of Ponziani (7,191,084).
Re Claim 14, Myers, i.v., Yannone, Soares, and Wilson, teaches the invention as claimed and as discussed above; except, wherein the first speed is greater than the second speed.  Ponziani teaches, in Fig. 4, firing (300) the igniters during the ‘landing’ phase when the first speed (band 152 corresponding to engine pressure of 110 – 150 psi, Col. 5, ll. 50 - 55) was greater than the second speed (band 150 corresponding to engine pressure of 70 – 90 psi, Col. 5, ll. 20 - 25).  Examiner takes Official Notice that it was known in the gas turbine art that the ‘engine pressure’ was proportional to compressor rotational speed with ambient pressure when the compressor rotational speed was zero, increasing pressure as the compressor rotational speed increased, and maximum pressure when the compressor rotational speed was at a maximum.  [Refer to the Official Notice discussion in Claim 1 above.]  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Myers, i.v., Yannone, Soares, and Wilson, with the first speed is greater than the second speed, as taught by Ponziani, to facilitate avoiding a loss of flame event by firing the one or more igniters when the rotational speed of the shaft was decreasing, i.e., transient combustion conditions because the mass flow rate of compressed air to the combustor decreased as a function of the decreasing compressor rotational speed.



Response to Arguments
No new arguments were filed in the 01/28/2022 RCE submission requesting the entry of the previously submitted After Final claim amendments filed on 12/28/2021.  The Advisory Action mailed on 01/24/2022 addressed the arguments in the 12/28/2021 After Final, so the response will not be repeated in the instant Office Action.  Furthermore, to the extent possible Applicant's 12/28/2021 arguments have been addressed in the rejections above at the appropriate locations.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


/LORNE E MEADE/Primary Examiner, Art Unit 3741